DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 1/13/2021. Claims 1, 4-22 are pending. Claims 1, 5-20 are amended. Claims 21, 22 have been added. Claims 2-3 have been cancelled.

Response to Arguments
Applicant's arguments filed 1/1/32021 have been fully considered but they are not persuasive. The applicant has argued the claims in view of Example 35. The examiner respectfully disagrees with the comparison. Specifically, the combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a non‐ conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the claim here does not invoke any of the considerations that courts have identified as providing .

Applicant’s arguments with respect to claim(s) 1, 3-22 have been considered but are moot because the applicant has amended the claims which required an updated search and an updated rejection is below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Regarding Claim 1, under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application. Regarding representative independent claim 1, the claim sets forth a computerized method system identify consumers with merchant relationship and transaction account provider data to assign a SBO consumer score and process a transaction.

Step 1 

(1-18, 21, 22) is/are directed to a method, claim(s) (19) is/ are directed to a computer readable medium, and claims(s) (20) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.


Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the independent claims recite:

mental process: as drafted, the claim recites the limitation of creating a group of data, eliminating a portion of the data, determining a score related to the data, assigning said score, and executing a transaction which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually manipulating and assigning data. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a 

certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing transaction account data set details and rewarding SBO score). which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a database, a network host, a transaction network, a distributed storage system, a medium. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based 

For further clarification the Examiner points out that the claim(s) 1, 4-22 recite(s) creating a consumer group database, eliminating a subset of consumers from the database, determining a probability score about a consumer, assigning the probability score to a consumer, and executing a transaction for a user, which are viewed as an abstract idea in the form of a mental process applied ot certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the use of a computer for creating, eliminating, determining, assigning, and executing which is the abstract idea steps of manipulating data in order to assign a score prior to authorizing a transaction in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. scoring a consumer and executing a transaction).  Using a computer to create, eliminated, determine, assign, and execute merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine information about a user as well as perform a transaction:

[0002] The present disclosure relates to data analytics for transaction data.
[0004]   Large data sets may have challenges. For example, cardholders may frequently hold a business-oriented transaction card, but various merchants may or may not accept the business-oriented transaction card. Similarly, cardholders may hold a consumer-oriented transaction card, but may 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 4-18, 22 contain the identified abstract ideas, further narrowing them, with additional element. This merely further limits the claimed analysis of data such as claims 4-5 which further define a model directive, claims 6-8, 13, 14, which further define probability scores, claims 9-12, 22 which further narrow the claim by analyzing and identifying data, claims 15-18 which further claim deterministic rules. Therefore, the computer readable program and score calculation application does not improve, nor is any technology or technological process improved, and thus are not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer type.  This is not a technical or technological problem but is rather in the realm of business or transaction management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0053] The various system components discussed herein may include one or more of the following: a host server or other computing systems including a processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; and a plurality of databases. Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system. As those skilled in the art will appreciate, user computer may include an operating system (e.g., Windows NT®, Windows 95/98/2000®, Windows XP®, Windows Vista®, Windows 7®, OS2, UNIX®, Linux®, Solaris®, MacOS, etc.) as well as various conventional support software and drivers typically associated with computers.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 




The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Independent claim 19 and 20 are substantially similar to claim 1 and ineligible for similar reasons. Furthermore, claim 19 and 20 contains the identified abstract idea, further narrowing them, with the additional elements of a computer system, at least one processor, memory, a computer program product, and a computer readable medium, which as above and within the specification is highly generalized, and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above. 

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more. Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has added language into the claims that is not supported by the originally filed disclosure. This is considered new matter. 

The independent claims were amended to include limitations of “wherein a resulting consumer group database does not include a user with traits indicating that the user is simultaneously a business owner and an individual consumer.” Although the applicant has support in the originally filed disclosure for “determining that the consumer does not share both SBO and non-SBO traits, the decisioning engine may then determine a SBO likelihood.” This is not analogous with the user is simultaneously a business owner and an individual consumer. Appropriate action is required. The applicant has amended the independent claims to include the limitations of “wherein the probability score indicates whether an individual user classifies as a business owner based on variables associated with the individual user.” Although the applicant has support in the originally file disclosure for “A SBO identification network host 102 may comprise a SBO tag decisioner 230. A SBO tag decisioner 230 may be configured to receive a SBO score 225 indicative of a probability that an entity associated with a transaction is a small-business owner, and may prepare a SBO tag in response to the probability.” This is not analogous to a “probability score” and that the user “classifies as a business owner.” The applicant has amended the independent claims to include the limitations of “executing, by the processor, a transaction in the distributed storage system for an individual user based on a classification of the individual user as a business owner.” Although the applicant has support in the originally filed disclosure for transactions the applicant does not have support for a transaction for an individual user based on a classification of the individual user as a business owner. Appropriate action is required. 
Claims 1, 5-8, 13, 14, 19 and 20 are currently amended to include the language of a “probability score.” Although the originally filed disclosure has support for a probability the originally filed disclosure does not have support for a probability score. Appropriate action is required. 
Claims 9-12, 22 have newly added language of “identifying traits of the individual user of the transaction account provider that indicate that the individual user is qualified as a business owner or an individual that indicate that the individual user is qualified as a business owner or an individual consumer. Appropriate action is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 19, 20 recites the limitation “a transaction account provider” multiple times. Therefore it is unclear what the antecedent basis for the limitation of “the transaction account provider” in the claims. Specifically claims 1, 9-12, 19, 20, 22. Which transaction account provider is the applicant referring to?

Regarding claims 1 19, 20, the phrase "indicative that a subset of consumers are simultaneously in a category indicative of the merchant relationship with the transaction account provider and not in the category, wherein a resulting consumer group database does not include a user with traits indicating that the user is simultaneously a business owner and an individual consumer" renders the claim indefinite because it is unclear how a consumer can be in a category and simultaneously not in a 

The dependent claims inherit the rejections of the claims from which they depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-9, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al. (US 20120022945 A1) in view of Maitland et al. (US 20050197954 A1) in view of Sivashanmugam et al. (US 20140337171 A1). 

Regarding claim 1, Falkenborg teaches 
creating, by a processor of a network host, a consumer group database of users of a transaction account provider by identifying consumers within a consumer base that have a merchant relationship with a transaction account provider (¶ 28, In one embodiment, systems, apparatuses and methods are configured to use the transaction data to provide intelligence information to allow issuers of payment accounts and/or payment devices, such as credit cards and debit cards, to identify personal accounts that may have business spending activities, and/or business accounts that may have personal spending activities. The intelligence information allows the issuers to tell apart accounts that are likely being used for business purposes and accounts that are likely being used for personal purposes, based on spending patterns in the transaction data in the respective accounts. When the account type of an account as issued is different from the actual type of primary usage of the account, the issuers may offer accounts suitable for the actual primary usage of the account to the respective account holders and thus align the account offer with the needs of the account holder. In one embodiment, transaction data (and hence actual spending behavior) is used to compute a score to identify the likelihood of an account being primarily being used for business purposes, based on spending patterns reflected in the transaction data associated with the use of payment accounts. In one embodiment, the account holders who are determined to have an account of a type different from a type as indicated by the score are identified and targeted for an account re-alignment effort, such as an offer to migrate to a different payment product, an offer to adjust or add account features, etc. Some details in one embodiment are provided in the section entitled "BUSINESS SPENDING." ¶ 465, 527); 

eliminating, by the processor, a subset of the consumers from the consumer group database that are associated with data record elements that are inconsistent and indicative that a subset of consumers are indicative of the merchant relationship with the transaction account provider and not in the category, wherein a resulting consumer group database does not include a user with traits indicating that the user is simultaneously a business owner and an individual consumer (¶ 410-412, For example, when a cardholder uses a credit card solely to purchase gas, the diversity of the transactions by the cardholder is low. In such a case, the transactions in the account of the cardholder may not be statistically meaningful to represent the spending pattern of the cardholder in various merchant categories. Thus, in one embodiment, if the diversity of the transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327). The diversity can be examined based on the diversity index (342) (e.g., entropy or Gini coefficient), or based on counting the different merchant categories in the transactions associated with the entity ID (322); and when the count of different merchant categories is fewer than a threshold (e.g., 5), the transactions associated with the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327) due to the lack of diversity… For example, when a cardholder has only used a credit card during a portion of the time period under analysis, the transaction records (301) during the time period may not reflect the consistent behavior of the cardholder for the entire time period. Consistency can be checked in various ways. In one example, if the total number of transactions during the first and last months of the time period under analysis is zero, the transactions associated with the entity ID (322) are inconsistent in the time period and thus are not used in the cluster analysis (329) and/or the factor analysis (327). Other criteria can be formulated to detect inconsistency in the transactions. ¶ 203, 205-208, 356, 212, 213); 

determining, by the processor, a probability score for each of the consumers in the resulting consumer group database according to a deterministic rules protocol using a model directive, wherein the probability score indicates whether an individual user classifies as a business owner based on variables associated with the individual user (¶ 216, In one embodiment, the data storage/memory (206) further stores instructions configured for identifying a payment device or consumer account (146) that has a business spending score higher than a threshold, where the threshold corresponds to a predetermined probability that the user (101) is using the consumer account (146) primarily for a business purpose. After the consumer account (146) is identified using the business spending score, the advertisement selector (133) is configured to target the user (101) of the consumer account (146) with communications and/or offers related to the business needs of the user (101). The advertisement selector (133) may be associated with the issuer (210) of the consumer account (146), the transaction handler (103), or a third party. In one embodiment, the offers (e.g., user specific advertisement data (119)) include incentives, pricing adjustments, loyalty program benefits, etc. Similarly, account holders (e.g., 101) of business accounts that have a business spending score lower than a threshold can be selected and targeted with communications and/or offers customized to meet personal needs of the users (e.g., 101). ¶ 298-312, In one embodiment, a predicted probability (P) of an account actually being used by a business is the logistic function of the business spending score (Z): P=exp(Z)/ [1+exp(Z)]=1/(1+exp(-Z)) ¶ 213-214, 227, 222, 224); 

assigning, by the processor, the probability score to each of the consumers (¶ 298-312, In one embodiment, a predicted probability (P) of an account actually being used by a business is the logistic function of the business spending score (Z): P=exp(Z)/[1+exp(Z)]=1/(1+exp(-Z)) ¶ 213, In one embodiment, the spending classification processing instructions (207) are configured to (1) access/process transaction data (109) for payment transactions associated with multiple payment accounts (e.g., 146) issued by different issuers to different entities (e.g., individual consumers and businesses); (2) statistically analyze the transaction data (109) to identify one or more transaction characteristics and/or spending behavior characteristics or variables that may be used to differentiate between a consumer account and a business account (such as those characteristics most strongly correlated with one or the other type of account based on a linear regression analysis), and which therefore might serve as indicia that an account is actually associated with a consumer as opposed to a business (or vice versa); and (3) generate a predictive model or decision tool (and associated score or indicia) that can be used to determine the likelihood that a particular payment account is actually associated with a consumer or a business.
¶ 216, 227-231, 322, 326, 337, 340-348, abstract); 

and executing, by the processor, a transaction in the storage system for an individual user based on a classification of the individual user as a business owner (¶136, In one embodiment, the transaction handler (103) uses the account data (111) to store information for third party loyalty programs. The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs. Since the third party loyalty programs are hosted on the transaction handler (103), the consumers do not have to carry multiple, separate loyalty cards (e.g., one for each merchant that offers a loyalty program); and the merchants do not have to spend a large setup and investment fee to establish the loyalty program. The loyalty programs hosted on the transaction handler (103) can provide flexible awards for consumers, retailers, manufacturers, issuers, and other types of business entities involved in the loyalty programs. The integration of the loyalty programs into the accounts of the customers on the transaction handler (103) allows new offerings, such as merchant cross-offerings or bundling of loyalty offerings. ¶ 34, 213). 

Falkenborg does not specifically teach distributed storage systems. 
Model data warehouse 215 may be a store in which various models and logic for evaluating transaction data and updating cardholder profiles are stored. The models and logic stored include a small business predictor model for evaluating transaction data and generating the model scores-that are a measure of small business behavior. System 200 also includes a data preparation module 220, a transaction batch module 221, and a profile-modeling module 222. System 100 may be implemented using conventional computer hardware and application software configurations including, for example, distributed server systems. System 100 also may include other conventional hardware and software components that are not shown in FIG. 1 (e.g., user terminals and data warehouse query tools).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform a distributed storage system, as taught/suggested by Maitland. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to predicting small business behavior from consumer card transactions. One of ordinary skill in the art would have recognized that applying the known technique of Maitland would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maitland to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distributed storage features into similar systems. Further, applying a distributed storage system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for better redundancy at a lessor cost.	

Falkenborg does not specifically teach separate databases for consumers and merchants. 
A behaviour computation service 118 (such as provided by a system of one or more computers) may be configured to determine the merchant behaviour scores and consumer behaviour scores. In the present example, behaviour computation service 118 has access to a plurality of databases or other stores of data with which to determine the respective behaviour scores. There is shown merchant database 120, consumer database 122, transaction database 124, consumer behaviour/financial/risk database 126, merchant behaviour score database 128 and consumer behaviour score database 130. Though shown as separate databases, it will be appreciated that two or more of these databases may be combined. In some implementations, they may be implemented as respective tables or as one table in a same database or other store. For example, merchant database 120 and merchant behaviour scored database 128 may be combined. For example customer database 122 and customer behaviour scored database 130 may be combined, etc.¶ 41, 43).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform separate databases for consumers and merchants, as taught/suggested by Sivashanmugam. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to behavior assessment through the analysis of consumer-merchant transactions. One of ordinary skill in the art would have recognized that applying the known technique of Sivashanmugam would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sivashanmugam to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into similar systems. Further, applying separate databases for consumers and 

Regarding claim 4, Falkenborg teaches computing, by the processor, the model directive and a deterministic rules directive for the deterministic rules protocol (¶ 54, 95, 201, 211-215, 222-228, 235-237). Also taught by Maitland ¶ 26. 

Regarding claim 5, Falkenborg teaches wherein the probability score comprises the model directive in response to a deterministic rules directive for the deterministic rules protocol not indicating a deterministic outcome (¶ 247, 384-389, 52, 201, 222). Also taught by Maitland ¶ 17-18.

Regarding claim 6, Falkenborg teaches wherein the probability score comprises a deterministic rules directive in response to the deterministic rules directive for the deterministic rules protocol indicating a deterministic outcome (¶ 247, 384-389, 52, 201, 222). Also taught by Maitland ¶ 17-18.

Regarding claim 7, Falkenborg teaches data representative of the consumers and representative of a tag associated with the probability score (¶ 224-225). Also taught by Maitland ¶ 38-40.


Regarding claim 8, Falkenborg teaches electronically indicating, by the processor, cross selling opportunities associated with a tag associated with the probability score (¶ 224-225). Also taught by Maitland ¶ 38-40, 18.

Regarding claim 9, Falkenborg teaches 
analyzing a plurality of data record elements associated with users of the transaction account provider (¶ 8, 17-18, 23-26); 

and identifying traits of the individual user of the transaction account provider that indicate that the individual user is qualified as a business owner or an individual consumer (¶ 8, 10, 22); 

wherein the data record elements comprise prospect data comprising at least one of demographics, income, tradeline history, family status, social media posting, or employment data of the users of the transaction account provider (¶ 8, 10, 21, 22, 5).

Regarding claim 12, Falkenborg teaches 
analyzing a plurality of data record elements associated with users of the transaction account provider (¶ 8, 17-18, 23-26); 

and identifying traits of the individual user of the transaction account provider that indicate that the individual user is qualified as a business owner or an individual consumer (¶ 8, 10, 22); 

wherein the data record elements comprise remittance data comprising banking data comprising at least one of historical account balance, present account balance, or transactions of the users of the transaction account provider (¶ 26-28, 34-37, 458, 487, 500).

Regarding claim 13, Falkenborg teaches wherein the probability score comprises a value between zero and one indicative of a probability that the individual user is a small business owner (¶ 225, 425).  Also taught by Maitland ¶ 25.

Regarding claim 14, Falkenborg teaches comparing, by the processor, the probability score to a scoring threshold (¶ 216, 228, 230).  Also taught by Maitland ¶ 39.

Regarding claim 15, Falkenborg teaches determining, by the processor, a deterministic rules directive for the deterministic rules protocol in response to a rule set (¶ 421, 54, 95, 201, 211-215, 222-228, 235-237). Also taught by Maitland ¶ 26.

Regarding claim 16, Falkenborg teaches determining, by the processor, a deterministic rules directive for the deterministic rules protocol in response to a rule set, wherein the rule set comprises deterministic rules indicative that the individual user is in a business-owner category (¶ 421, 54, 95, 201, 202, 211-215, 194). Also taught by Maitland ¶ 26.

Regarding claim 17, Falkenborg teaches determining, by the processor, a deterministic rules directive for the deterministic rules protocol in response to a rule set, wherein the rule set comprises deterministic rules indicative that the individual user is in a business-owner category, and wherein the deterministic rules comprise: record elements depicting an active merchant relationship (¶ 45, 158, 387-391, 434); data record elements depicting a commercial credit report inquiry (¶ 28, 231, 446, Companies use a mathematical formula – called a scoring model – to create your credit score from the information in your credit report); and data record elements depicting existing credit financials (¶ 34, 40-41, 159, 230, 502). Also taught by Maitland ¶ 4, 26.

Regarding claim 18, Falkenborg teaches determining, by the processor, a deterministic rules directive for the deterministic rules protocol in response to a rule set, wherein the rule set comprises deterministic rules indicative that the individual user is in a business-owner category and wherein the deterministic rules comprise at least one of: data record elements depicting an active merchant relationship (¶ 45, 158, 387-391, 434); data record elements depicting a commercial credit report inquiry (¶ 28, 231, 446, Companies use a mathematical formula – called a scoring model – to create your credit score from the information in your credit report); and data record elements depicting existing credit financials (¶ 34, 40-41, 159, 230, 502). Also taught by Maitland ¶ 4, 26.

Regarding claim 19, Falkenborg teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations (abstract, ¶ 38, 466, 499, 528-533);

creating, by a processor of a network host, a consumer group database of users of a transaction account provider by identifying consumers within a consumer base that have a merchant relationship with a transaction account provider (¶ 28, In one embodiment, systems, apparatuses and methods are configured to use the transaction data to provide intelligence information to allow issuers of payment accounts and/or payment devices, such as credit cards and debit cards, to identify personal accounts that may have business spending activities, and/or business accounts that may have personal spending activities. The intelligence information allows the issuers to tell apart accounts that are likely being used for business purposes and accounts that are likely being used for personal purposes, based on spending patterns in the transaction data in the respective accounts. When the account type of an account as issued is different from the actual type of primary usage of the account, the issuers may offer accounts suitable for the actual primary usage of the account to the respective account holders and thus align the account offer with the needs of the account holder. In one embodiment, transaction data (and hence actual spending behavior) is used to compute a score to identify the likelihood of an account being primarily being used for business purposes, based on spending patterns reflected in the transaction data associated with the use of payment accounts. In one embodiment, the account holders who are determined to have an account of a type different from a type as indicated by the score are identified and targeted for an account re-alignment effort, such as an offer to migrate to a different payment product, an offer to adjust or add account features, etc. Some details in one embodiment are provided in the section entitled "BUSINESS SPENDING." ¶ 465, 527); 

eliminating, by the processor, a subset of the consumers from the consumer group database that are associated with data record elements that are inconsistent and indicative that a subset of consumers are simultaneously in a category indicative of the merchant relationship with the transaction account provider and not in the category, wherein a resulting consumer group database does not include a user with traits indicating that the user is simultaneously a business owner and an individual consumer (¶ 410-412, For example, when a cardholder uses a credit card solely to purchase gas, the diversity of the transactions by the cardholder is low. In such a case, the transactions in the account of the cardholder may not be statistically meaningful to represent the spending pattern of the cardholder in various merchant categories. Thus, in one embodiment, if the diversity of the transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327). The diversity can be examined based on the diversity index (342) (e.g., entropy or Gini coefficient), or based on counting the different merchant categories in the transactions associated with the entity ID (322); and when the count of different merchant categories is fewer than a threshold (e.g., 5), the transactions associated with the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327) due to the lack of diversity… For example, when a cardholder has only used a credit card during a portion of the time period under analysis, the transaction records (301) during the time period may not reflect the consistent behavior of the cardholder for the entire time period. Consistency can be checked in various ways. In one example, if the total number of transactions during the first and last months of the time period under analysis is zero, the transactions associated with the entity ID (322) are inconsistent in the time period and thus are not used in the cluster analysis (329) and/or the factor analysis (327). Other criteria can be formulated to detect inconsistency in the transactions. ¶ 203, 205-208, 356, 212, 213); 

determining, by the processor, a probability score for each of the consumers in the resulting consumer group database according to a deterministic rules protocol using a model directive, wherein the probability score indicates whether an individual user classifies as a business owner based on variables associated with the individual user (¶ 216, In one embodiment, the data storage/memory (206) further stores instructions configured for identifying a payment device or consumer account (146) that has a business spending score higher than a threshold, where the threshold corresponds to a predetermined probability that the user (101) is using the consumer account (146) primarily for a business purpose. After the consumer account (146) is identified using the business spending score, the advertisement selector (133) is configured to target the user (101) of the consumer account (146) with communications and/or offers related to the business needs of the user (101). The advertisement selector (133) may be associated with the issuer (210) of the consumer account (146), the transaction handler (103), or a third party. In one embodiment, the offers (e.g., user specific advertisement data (119)) include incentives, pricing adjustments, loyalty program benefits, etc. Similarly, account holders (e.g., 101) of business accounts that have a business spending score lower than a threshold can be selected and targeted with communications and/or offers customized to meet personal needs of the users (e.g., 101). ¶ 298-312, In one embodiment, a predicted probability (P) of an account actually being used by a business is the logistic function of the business spending score (Z): P=exp(Z)/ [1+exp(Z)]=1/(1+exp(-Z)) ¶ 213-214, 227, 222, 224); 

assigning, by the processor, the probability score to each of the consumers tagging a record representative of a user with a label indicating that the user is either a business owner or an individual consumer based on at least the probability score (¶ 298-312, In one embodiment, a predicted probability (P) of an account actually being used by a business is the logistic function of the business spending score (Z): P=exp(Z)/[1+exp(Z)]=1/(1+exp(-Z)) ¶ 213, In one embodiment, the spending classification processing instructions (207) are configured to (1) access/process transaction data (109) for payment transactions associated with multiple payment accounts (e.g., 146) issued by different issuers to different entities (e.g., individual consumers and businesses); (2) statistically analyze the transaction data (109) to identify one or more transaction characteristics and/or spending behavior characteristics or variables that may be used to differentiate between a consumer account and a business account (such as those characteristics most strongly correlated with one or the other type of account based on a linear regression analysis), and which therefore might serve as indicia that an account is actually associated with a consumer as opposed to a business (or vice versa); and (3) generate a predictive model or decision tool (and associated score or indicia) that can be used to determine the likelihood that a particular payment account is actually associated with a consumer or a business. ¶ 224-225, In one embodiment, one model output is the score or indicia that represents the likelihood of account being of a business type (e.g., actually held by a business, used by a business, or suitable to be configured as a business account). In one embodiment, such a score is provided to issuers to assists issuers in identifying accounts that are more likely to be business accounts among consumer account portfolios. Issuers can then develop marketing initiatives for cross-selling or product adjustments. In one embodiment, an account classification model is applied to the transaction data (109) of a set of accounts for model validation. The accounts are selected from business accounts and personal accounts. The accounts are ranked based on the business spending score computed using the account classification model generated according to one embodiment. In one instance, more than 60% of the accounts ranked at the highest decile according to the business spending score are business accounts; and about 3% of the accounts ranked at the lowest decile according to the business spending score are business accounts. In one instance, the percentages of business accounts in various deciles, ranging from highest to lowest, are 61.6%, 38.3%, 23.9%, 14.8%, 10.0%, 7.3%, 5.7%, 4.6%, 3.9% and 3.1%. Such a validation result demonstrates the significant differentiation power in identifying the business accounts based on spending patterns reflected in the transaction data (109) and thus validates the account classification model. Based on the model performance, it is concluded that consumer accounts and business accounts have clear distinctions in spending patterns; and such distinctions can be identified using data mining techniques. The accuracy of the model allows the use of such a spending score in applications within the areas of payment product management, cross-selling and customer experience optimization. ¶ 216, 227-231, 322, 326, 337, 340-348, abstract); 

and executing, by the processor, a transaction in the storage system for an individual user based on a classification of the individual user as a business owner (¶136, In one embodiment, the transaction handler (103) uses the account data (111) to store information for third party loyalty programs. The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs. Since the third party loyalty programs are hosted on the transaction handler (103), the consumers do not have to carry multiple, separate loyalty cards (e.g., one for each merchant that offers a loyalty program); and the merchants do not have to spend a large setup and investment fee to establish the loyalty program. The loyalty programs hosted on the transaction handler (103) can provide flexible awards for consumers, retailers, manufacturers, issuers, and other types of business entities involved in the loyalty programs. The integration of the loyalty programs into the accounts of the customers on the transaction handler (103) allows new offerings, such as merchant cross-offerings or bundling of loyalty offerings. ¶ 224-225, In one embodiment, one model output is the score or indicia that represents the likelihood of account being of a business type (e.g., actually held by a business, used by a business, or suitable to be configured as a business account). In one embodiment, such a score is provided to issuers to assists issuers in identifying accounts that are more likely to be business accounts among consumer account portfolios. Issuers can then develop marketing initiatives for cross-selling or product adjustments. In one embodiment, an account classification model is applied to the transaction data (109) of a set of accounts for model validation. The accounts are selected from business accounts and personal accounts. The accounts are ranked based on the business spending score computed using the account classification model generated according to one embodiment. In one instance, more than 60% of the accounts ranked at the highest decile according to the business spending score are business accounts; and about 3% of the accounts ranked at the lowest decile according to the business spending score are business accounts. In one instance, the percentages of business accounts in various deciles, ranging from highest to lowest, are 61.6%, 38.3%, 23.9%, 14.8%, 10.0%, 7.3%, 5.7%, 4.6%, 3.9% and 3.1%. Such a validation result demonstrates the significant differentiation power in identifying the business accounts based on spending patterns reflected in the transaction data (109) and thus validates the account classification model. Based on the model performance, it is concluded that consumer accounts and business accounts have clear distinctions in spending patterns; and such distinctions can be identified using data mining techniques. The accuracy of the model allows the use of such a spending score in applications within the areas of payment product management, cross-selling and customer experience optimization. ¶ 34, 213). 

Falkenborg does not specifically teach distributed storage systems. 
However, Maitland teaches a distributed storage system (¶ 23, Model data warehouse 215 may be a store in which various models and logic for evaluating transaction data and updating cardholder profiles are stored. The models and logic stored include a small business predictor model for evaluating transaction data and generating the model scores-that are a measure of small business behavior. System 200 also includes a data preparation module 220, a transaction batch module 221, and a profile-modeling module 222. System 100 may be implemented using conventional computer hardware and application software configurations including, for example, distributed server systems. System 100 also may include other conventional hardware and software components that are not shown in FIG. 1 (e.g., user terminals and data warehouse query tools).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform a distributed storage system, as taught/suggested by Maitland. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to predicting small business behavior from consumer card transactions. One of ordinary skill in the art would have recognized that applying the known technique of Maitland would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maitland to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distributed storage features into similar systems. Further, 

Falkenborg does not specifically teach separate databases for consumers and merchants. 
However, Sivashanmugam teaches separate databases for consumers and merchants (¶ 37, A behaviour computation service 118 (such as provided by a system of one or more computers) may be configured to determine the merchant behaviour scores and consumer behaviour scores. In the present example, behaviour computation service 118 has access to a plurality of databases or other stores of data with which to determine the respective behaviour scores. There is shown merchant database 120, consumer database 122, transaction database 124, consumer behaviour/financial/risk database 126, merchant behaviour score database 128 and consumer behaviour score database 130. Though shown as separate databases, it will be appreciated that two or more of these databases may be combined. In some implementations, they may be implemented as respective tables or as one table in a same database or other store. For example, merchant database 120 and merchant behaviour scored database 128 may be combined. For example customer database 122 and customer behaviour scored database 130 may be combined, etc.¶ 41, 43).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform separate databases for consumers and merchants, as taught/suggested by Sivashanmugam. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to behavior assessment through the analysis of consumer-merchant transactions. One of ordinary skill in the art would have recognized that applying the known technique of Sivashanmugam would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sivashanmugam to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into similar systems. Further, applying separate databases for consumers and merchants would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to analyze specific entity data. 

Regarding claim 20, Falkenborg teaches a processor; and a tangible, non-transitory memory configured to communicate with the processor, wherein the tangible, non-transitory memory has instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (abstract, ¶ 38, 466, 499, 528-533);

creating, by a processor of a network host, a consumer group database of users of a transaction account provider by identifying consumers within a consumer base that have a merchant relationship with a transaction account provider (¶ 28, In one embodiment, systems, apparatuses and methods are configured to use the transaction data to provide intelligence information to allow issuers of payment accounts and/or payment devices, such as credit cards and debit cards, to identify personal accounts that may have business spending activities, and/or business accounts that may have personal spending activities. The intelligence information allows the issuers to tell apart accounts that are likely being used for business purposes and accounts that are likely being used for personal purposes, based on spending patterns in the transaction data in the respective accounts. When the account type of an account as issued is different from the actual type of primary usage of the account, the issuers may offer accounts suitable for the actual primary usage of the account to the respective account holders and thus align the account offer with the needs of the account holder. In one embodiment, transaction data (and hence actual spending behavior) is used to compute a score to identify the likelihood of an account being primarily being used for business purposes, based on spending patterns reflected in the transaction data associated with the use of payment accounts. In one embodiment, the account holders who are determined to have an account of a type different from a type as indicated by the score are identified and targeted for an account re-alignment effort, such as an offer to migrate to a different payment product, an offer to adjust or add account features, etc. Some details in one embodiment are provided in the section entitled "BUSINESS SPENDING." ¶ 465, 527); 

eliminating, by the processor, a subset of the consumers from the consumer group database that are associated with data record elements that are inconsistent and indicative that a subset of consumers are simultaneously in a category indicative of the merchant relationship with the transaction account provider and not in the category, wherein a resulting consumer group database does not include a user with traits indicating that the user is simultaneously a business owner and an individual consumer (¶ 410-412, For example, when a cardholder uses a credit card solely to purchase gas, the diversity of the transactions by the cardholder is low. In such a case, the transactions in the account of the cardholder may not be statistically meaningful to represent the spending pattern of the cardholder in various merchant categories. Thus, in one embodiment, if the diversity of the transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327). The diversity can be examined based on the diversity index (342) (e.g., entropy or Gini coefficient), or based on counting the different merchant categories in the transactions associated with the entity ID (322); and when the count of different merchant categories is fewer than a threshold (e.g., 5), the transactions associated with the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327) due to the lack of diversity… For example, when a cardholder has only used a credit card during a portion of the time period under analysis, the transaction records (301) during the time period may not reflect the consistent behavior of the cardholder for the entire time period. Consistency can be checked in various ways. In one example, if the total number of transactions during the first and last months of the time period under analysis is zero, the transactions associated with the entity ID (322) are inconsistent in the time period and thus are not used in the cluster analysis (329) and/or the factor analysis (327). Other criteria can be formulated to detect inconsistency in the transactions. ¶ 203, 205-208, 356, 212, 213); 

determining, by the processor, a probability score for each of the consumers in the resulting consumer group database according to a deterministic rules protocol using a model directive, wherein the probability score indicates whether an individual user classifies as a business owner based on variables associated with the individual user (¶ 216, In one embodiment, the data storage/memory (206) further stores instructions configured for identifying a payment device or consumer account (146) that has a business spending score higher than a threshold, where the threshold corresponds to a predetermined probability that the user (101) is using the consumer account (146) primarily for a business purpose. After the consumer account (146) is identified using the business spending score, the advertisement selector (133) is configured to target the user (101) of the consumer account (146) with communications and/or offers related to the business needs of the user (101). The advertisement selector (133) may be associated with the issuer (210) of the consumer account (146), the transaction handler (103), or a third party. In one embodiment, the offers (e.g., user specific advertisement data (119)) include incentives, pricing adjustments, loyalty program benefits, etc. Similarly, account holders (e.g., 101) of business accounts that have a business spending score lower than a threshold can be selected and targeted with communications and/or offers customized to meet personal needs of the users (e.g., 101). ¶ 298-312, In one embodiment, a predicted probability (P) of an account actually being used by a business is the logistic function of the business spending score (Z): P=exp(Z)/ [1+exp(Z)]=1/(1+exp(-Z)) ¶ 213-214, 227, 222, 224); 

assigning, by the processor, the probability score to each of the consumers (¶ 298-312, In one embodiment, a predicted probability (P) of an account actually being used by a business is the logistic function of the business spending score (Z): P=exp(Z)/[1+exp(Z)]=1/(1+exp(-Z)) ¶ 213, In one embodiment, the spending classification processing instructions (207) are configured to (1) access/process transaction data (109) for payment transactions associated with multiple payment accounts (e.g., 146) issued by different issuers to different entities (e.g., individual consumers and businesses); (2) statistically analyze the transaction data (109) to identify one or more transaction characteristics and/or spending behavior characteristics or variables that may be used to differentiate between a consumer account and a business account (such as those characteristics most strongly correlated with one or the other type of account based on a linear regression analysis), and which therefore might serve as indicia that an account is actually associated with a consumer as opposed to a business (or vice versa); and (3) generate a predictive model or decision tool (and associated score or indicia) that can be used to determine the likelihood that a particular payment account is actually associated with a consumer or a business. ¶ 216, 227-231, 322, 326, 337, 340-348, abstract); 

and executing a transaction in a system for the individual user based on a classification of the individual user (¶136, In one embodiment, the transaction handler (103) uses the account data (111) to store information for third party loyalty programs. The transaction handler (103) processes payment transactions made via financial transaction cards, such as credit cards, debit cards, banking cards, etc.; and the financial transaction cards can be used as loyalty cards for the respective third party loyalty programs. Since the third party loyalty programs are hosted on the transaction handler (103), the consumers do not have to carry multiple, separate loyalty cards (e.g., one for each merchant that offers a loyalty program); and the merchants do not have to spend a large setup and investment fee to establish the loyalty program. The loyalty programs hosted on the transaction handler (103) can provide flexible awards for consumers, retailers, manufacturers, issuers, and other types of business entities involved in the loyalty programs. The integration of the loyalty programs into the accounts of the customers on the transaction handler (103) allows new offerings, such as merchant cross-offerings or bundling of loyalty offerings. ¶ 224-225, In one embodiment, one model output is the score or indicia that represents the likelihood of account being of a business type (e.g., actually held by a business, used by a business, or suitable to be configured as a business account). In one embodiment, such a score is provided to issuers to assists issuers in identifying accounts that are more likely to be business accounts among consumer account portfolios. Issuers can then develop marketing initiatives for cross-selling or product adjustments. In one embodiment, an account classification model is applied to the transaction data (109) of a set of accounts for model validation. The accounts are selected from business accounts and personal accounts. The accounts are ranked based on the business spending score computed using the account classification model generated according to one embodiment. In one instance, more than 60% of the accounts ranked at the highest decile according to the business spending score are business accounts; and about 3% of the accounts ranked at the lowest decile according to the business spending score are business accounts. In one instance, the percentages of business accounts in various deciles, ranging from highest to lowest, are 61.6%, 38.3%, 23.9%, 14.8%, 10.0%, 7.3%, 5.7%, 4.6%, 3.9% and 3.1%. Such a validation result demonstrates the significant differentiation power in identifying the business accounts based on spending patterns reflected in the transaction data (109) and thus validates the account classification model. Based on the model performance, it is concluded that consumer accounts and business accounts have clear distinctions in spending patterns; and such distinctions can be identified using data mining techniques. The accuracy of the model allows the use of such a spending score in applications within the areas of payment product management, cross-selling and customer experience optimization. ¶ 34, 213). 

Falkenborg does not specifically teach distributed storage systems. 
Model data warehouse 215 may be a store in which various models and logic for evaluating transaction data and updating cardholder profiles are stored. The models and logic stored include a small business predictor model for evaluating transaction data and generating the model scores-that are a measure of small business behavior. System 200 also includes a data preparation module 220, a transaction batch module 221, and a profile-modeling module 222. System 100 may be implemented using conventional computer hardware and application software configurations including, for example, distributed server systems. System 100 also may include other conventional hardware and software components that are not shown in FIG. 1 (e.g., user terminals and data warehouse query tools).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform a distributed storage system, as taught/suggested by Maitland. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to predicting small business behavior from consumer card transactions. One of ordinary skill in the art would have recognized that applying the known technique of Maitland would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maitland to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distributed storage features into similar systems. Further, applying a distributed storage system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for better redundancy at a lessor cost.	

Falkenborg does not specifically teach separate databases for consumers and merchants. 
However, Sivashanmugam teaches separate databases for consumers and merchants (¶ 37, A behaviour computation service 118 (such as provided by a system of one or more computers) may be configured to determine the merchant behaviour scores and consumer behaviour scores. In the present example, behaviour computation service 118 has access to a plurality of databases or other stores of data with which to determine the respective behaviour scores. There is shown merchant database 120, consumer database 122, transaction database 124, consumer behaviour/financial/risk database 126, merchant behaviour score database 128 and consumer behaviour score database 130. Though shown as separate databases, it will be appreciated that two or more of these databases may be combined. In some implementations, they may be implemented as respective tables or as one table in a same database or other store. For example, merchant database 120 and merchant behaviour scored database 128 may be combined. For example customer database 122 and customer behaviour scored database 130 may be combined, etc.¶ 41, 43).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform separate databases for consumers and merchants, as taught/suggested by Sivashanmugam. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to behavior assessment through the analysis of consumer-merchant transactions. One of ordinary skill in the art would have recognized that applying the known technique of Sivashanmugam would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sivashanmugam to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into similar systems. Further, applying separate databases for consumers and merchants would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to analyze specific entity data. 

Regarding claim 21, Falkenborg teaches wherein the system comprises a transaction network (¶ 502, 220, 223, 394, 446, 465, 515). 

Falkenborg does not specifically teach distributed storage systems. 
However, Maitland teaches a distributed storage system (¶ 23, Model data warehouse 215 may be a store in which various models and logic for evaluating transaction data and updating cardholder profiles are stored. The models and logic stored include a small business predictor model for evaluating transaction data and generating the model scores-that are a measure of small business behavior. System 200 also includes a data preparation module 220, a transaction batch module 221, and a profile-modeling module 222. System 100 may be implemented using conventional computer hardware and application software configurations including, for example, distributed server systems. System 100 also may include other conventional hardware and software components that are not shown in FIG. 1 (e.g., user terminals and data warehouse query tools).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform a distributed storage system, as taught/suggested by Maitland. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to predicting small business behavior from consumer card transactions. One of ordinary skill in the art would have recognized that applying the known technique of Maitland would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Maitland to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distributed storage features into similar systems. Further, applying a distributed storage system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for better redundancy at a lessor cost.	

Regarding claim 22, Falkenborg teaches 
analyzing a plurality of data records associated with users of the transaction account provider (¶ 8, 17-18, 23-26); 

and identifying traits of the individual user of the transaction account provider that indicate that the individual user is qualified as a business owner or an individual consumer (¶ 8, 10, 22); 

wherein the plurality of data records comprises at least spending patterns, bank remittance data, account holder data, and account monitoring data (¶ 28, 32, 34, 36, 43, 66-70).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al. (US 20120022945 A1) in view of Maitland et al. (US 20050197954 A1) in view of Sivashanmugam et al. (US 20140337171 A1) in further view of LaChapelle et al. (US 20130262226 A1). 

Regarding claim 10, Falkenborg teaches 

analyzing a plurality of data record elements associated with users of the transaction account provider (¶ 8, 17-18, 23-26); 

and identifying traits of the individual user of the transaction account provider that indicate that the individual user is qualified as a business owner or an individual consumer (¶ 8, 10, 22).


However, LaChapelle teaches 4wherein the data record elements comprise click stream data comprising internet browsing history (¶ 5, 27, 30, 31, 44, 71, 78). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform click stream data, as taught/suggested by LaChapelle. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to predicting business behavior from consumer card transactions. One of ordinary skill in the art would have recognized that applying the known technique of LaChapelle would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of LaChapelle to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such click stream data features into similar systems. Further, applying click stream data would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow better analysis of data and customer trends.	

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al. (US 20120022945 A1) in view of Maitland et al. (US 20050197954 A1) in view of Sivashanmugam et al. (US 20140337171 A1) in further view of Drennan (US 20140379386 A1).

Regarding claim 11, Falkenborg teaches 
analyzing a plurality of data record elements associated with users of the transaction account provider(¶ 8, 17-18, 23-26);

and identifying traits of the individual user of the transaction account provider that indicate that the individual user is qualified as a business owner or an individual consumer (¶ 8, 10, 22).

Falkenborg teaches email contents of the users of the transaction account provider but does not specifically teach text mining of email contents.
However, Drennan teaches 4 wherein the data record elements comprise email data comprising text mining of email contents of the users of the transaction account provider (¶ 38, 43). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Falkenborg to include/perform text mining of email contents, as taught/suggested by Drennan. This known technique is applicable to the system of Falkenborg as they both share characteristics and capabilities, namely, they are directed to predicting business behavior from consumer interactions. One of ordinary skill in the art would have recognized that applying the known technique of Drennan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Drennan to the teachings of Falkenborg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such text mining of email contents features into similar systems. Further, applying text mining of email contents would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow businesses to more quickly analyze and structure vast quantities of information.	

OTHER pertinent prior art references include:
Groarke, US 20140278740 A1, teaches analyzing transactions conducted using payment card systems.

Zimmerman US 20150235309 A1, teaches analyzing transactions with relation to specific criteria.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683